Citation Nr: 1823665	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.

2. Entitlement to an initial rating in excess of 10 percent for a right wrist strain.

3. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU)


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty U.S. Marine Corps from August 1984 to July 1989.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. Jurisdiction resides with the Regional Office (RO) in Louisville, Kentucky.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, in July 2013 and September 2014 correspondence the Veteran reported he was no longer working due to his service-connected disabilities. Based on these records, and for reasons explained in further detail below, the Board finds that the issue of entitlement to TDIU has been raised by the record. The title page has been updated accordingly.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the U.S. Marine Corps as an administrative clerk. The Veteran contends he is entitled to an increased rating for his service connected diabetes mellitus type II with erectile dysfunction and right wrist strain. Additionally, as noted above the Board finds entitlement to TDIU has been raised by the record. The Board finds a remand is warranted for additional development. 
First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2017). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claims. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
Correspondence from the Veteran indicates he has continued to undergo treatment through VA for his service connected disabilities including diabetes mellitus type II and ongoing wrist pain. VA treatment records have been associated with the claims file to May 2014. Treatment records from May 2014 forward should be associated with the claims file. As these identified records may be relevant to the claims on appeal, the case must be remanded so appropriate attempts can be made to obtain these outstanding records.

Additionally, the Veteran has reported and documents in the file indicate that he was participating in Vocational Rehabilitation and Employment (VR&E) services and had returned to school. The Veteran's VR&E records do not appear to have been associated with the claims file and on remand such should be associated with the claims file. 

Diabetes mellitus type II

The Veteran contends in September 2014 correspondence that his diabetes mellitus type II with erectile dysfunction has worsened since his most recent VA examination. The Veteran was most recently afforded a VA examination in April 2013. The Veteran reported that he had to stop working in in June 2013, due to his diabetes mellitus, and in particular he was having difficulty working in the heat, and remaining standing for long periods of time. See September 2014 correspondence. As such the Board finds in light of the Veteran's statements regarding a worsening of his diabetes mellitus type II a current VA examination is warranted. 

Right wrist strain

The Veteran contends an increased rating is warranted for his right wrist strain. As a result of the development above, if and only if additional relevant treatment records related to the Veteran's right wrist strain are associated with the claims file and indicate a worsening of his right wrist strain, the claim should be referred for a current VA examination. 

TDIU

Lastly, the Veteran contends he had to stop working due to his service connected disabilities. A remand is necessary to provide proper notice and any additional development as to TDIU. The Veteran has reported he had to stop working in June 2013 due to increased pain and difficulty standing and working in the heat.  The Board has found that a claim for TDIU is part of the pending increased rating claims, and the Veteran was not previously sent a notification letter in compliance with 38 U.S.C. § 5103 (a) (2012) and 38 C.F.R. § 3.159(b) (2017). Therefore, on remand the Veteran should be provided with proper notice of the evidence necessary to substantiate a claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. Appropriate attempts should be made to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran. Specifically, VA treatment records from May 2014 forward.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

3. Associate the Veteran's Vocational Rehabilitation and Education (VR&E) records with the claims file. 

4. Then, after completing the development above, schedule the Veteran for a VA examination in order to determine the current severity of his service-connected diabetes mellitus type II, with erectile dysfunction. The examiner shall review the Veteran's claims file, and review any additional treatment records and private opinions associated with the claims file since the last examination and revisit all prior opinions provided. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report. 

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The Veteran has reported in June 2013 he had to stop working due to difficulty standing and working in the heat for prolonged periods in part because of his worsening diabetes mellitus type II. 

5. Then only if warranted, based on the development above in directives 1 through 3, schedule the Veteran for a VA examination in order to determine the current severity of his service-connected right wrist strain. The examiner shall review the Veteran's claims file, and review any additional treatment records and private opinions associated with the claims file since the last examination and revisit all prior opinions provided. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report. 

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




